                             SHAW LAW OFFICES
                                   P.O. Box 18353
                                Milwaukee, WI 53218
                                    414 535-9626
June 27, 2019

Honorable Lynn S. Adelman
Milwaukee Federal U.S. Courthouse
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re:    Lori Turner v. Mark Ferguson et al.
       Case No.: 18 CV 00815

Dear Judge Adelman:

I am writing this letter to bring an issue to the Court’s attention, without filing a formal
motion.

The Order signed on April 18, 2019 (Dkt. #25) by this Court stated that the deadline to
file dispositive motions is extended to 5/26/19, and regardless of when the defendants file
their dispositive motion, the plaintiff shall have until 6/27/19 to file a response.

Prior to this order, Plaintiff’s counsel was trying to work out amicable deadlines for the
briefing schedule, as reflected in Dkt. #21, #22, #23, and #24. Plaintiff was forced to file
a motion to extend time (Dkt. #24).

Defendants did not file their dispositive motion on or before 5/26/19. Instead, Defendants
elected to file their dispositive motion on 5/28/19, which is a violation of the Court’s
Order. Defendants did not ask me if they could extend the time for filing their brief.
Today, we have the convenience of electronic filing, that can be accomplished on any day
and time, which records when the Defendants filed their dispositive motion. Docket #26
shows that Defendants filed their dispositive motion on 5/28/19.

I understand that the Court has discretion regarding Defendants’ dispositive motion. I
want to bring it to the Court’s attention because this form of sharp practice should not be
encouraged.

                                                             Yours truly,

                                                             /s/ Andrew Shaw

                                                             Andrew Shaw
cc.    Opposing Counsel, via electronic filing
       Lori Turner
       case file



       Case 2:18-cv-00815-LA Filed 06/27/19 Page 1 of 1 Document 34
